Wood, J., (after stating the facts.) In Wiegel v. Pulaski County, 61 Ark. 74, this court, in passing upon the judgment of the circuit court sustaining a demurrer to an account that had been presented to the county court for allowance, said: “No formal pleadings were filed in the case, and none were required. * * * A demurrer does not lie to a claim presented to the county court for allowance.” Under this decision a claim which appears upon its face to be an improper charge against the county might by the proof be shown to be a correct charge. The matter is left open for the determination of the court upon the evidence adduced. It appears from the record that “this cause is by consent submitted to the court sitting as a jury, and, after hearing the evidence, the court finds that the defendant, Hempstead County, is justly indebted to the plaintiff, John W. Phillips, in the sum of $261 for money advanced for the use and benefit of the defendant, and that plaintiff is entitled to recover said sum of and from the defendant,” etc. It will be observed that the court, after “hearing the evidence,” finds as above set forth. What the evidence was is not set forth in the record. Therefore we must presume that every fact necessary to sustain the finding and judgment of the court was proved that could have been proved. Tucker v. Hawkins, 72 Ark. 21; Curtis v. Des Jardins, 55 Ark. 126; Ry. Co. v. Amos, 54 Ark. 159; Hershy v. Baer, 45 Ark. 240; McKinney v. Demby, 44 Ark. 74; Perry v. Cunningham, 40 Ark. 185. It is easy to see that evidence might have been adduced before the trial court to show that appellee’s claim was a valid demand against the county. For instance, it might have been shown that the safe repaired was the property of the county, that it was in need of repairs, that an appropriation had been duly made for that specific purpose, and that appellee had been expressly authorized by the county court to make such repairs and had done so, or that he was expressly authorized by the county court to advance the money for such repairs, and that he had done so upon an express contract with the county court for reimbursement. Such proof would have shown the legality of appellee’s claim. No error appearing upon the face of the record, the judgment is affirmed.